     Case 2:19-cv-00320-AB-GJS Document 1 Filed 01/15/19 Page 1 of 8 Page ID #:1




1
     Christopher J. Reichman SBN 250485
     PRATO & REICHMAN, APC
2    8555 Aero Drive, Suite 303
3    San Diego, CA 92123
     Telephone: 619-683-7971
4
     Email: chrisr@prato-reichman.com
5

6
     Attorney for Plaintiff
     ISIDORO BALY
7

8
                              UNITED STATES DISTRICT COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10
                                         WESTERN DIVISION
11

12    ISIDORO BALY,                                           Case No.:
13

14
                      Plaintiff,                              COMPLAINT
              vs.
15

16    SIRIUS XM RADIO, INC., a California                     Violation(s) of Telephone
17    Corporation,                                            Consumer
18
                                                              Protection Act of 1991
                      Defendants.                             Trespass to Chattel
19
                                                              Unfair Business Practices
20

21
             COMES NOW Plaintiff ISIDORO BALY (hereinafter referred to as
22
     “Plaintiff”) who alleges as follows:
23

24
                               JURISDICTIONAL ALLEGATIONS
25
             1.      Plaintiff is, and at all times herein mentioned was, a resident of the
26
     County of Los Angeles.
27

28



                                                        -1-
     ________________________________________________________________________________________________________

                                                    Complaint
     Case 2:19-cv-00320-AB-GJS Document 1 Filed 01/15/19 Page 2 of 8 Page ID #:2




1            2.      Defendant SIRIUS XM RADIO, INC (“SIRIUS”) is, and at all times
2    herein mentioned was, a Delaware corporation, doing business in the County of
3    San Diego, State of California.
4            3.      This case is filed pursuant to the Telephone Consumer Protection Act
5    of 1991, 47 U.S.C. §227 et. seq. The U.S. Supreme Court recently decided that
6    federals courts have federal question subject matter jurisdiction over such civil
7    actions under 28 U.S.C. §§ 1331 and 1441. Mims v. Arrow Fin. Services, LLC, --
8    U.S. --, 132 S.Ct. 740, 753 (2012). The state law claim herein arises out of a
9    common nucleus of operative facts and is subject to supplemental jurisdiction
10   pursuant to 28 U.S.C. § 1367.
11           4.      At all times herein mentioned each defendant was the partner, agent
12   and employee of each co-defendant herein and was at all times acting within the
13   scope of such partnership, agency and employment and each defendant ratified the
14   conduct of each co-defendant herein.
15

16                                      FACTUAL SUMMARY
17           5.      Defendants made eighteen (18) calls to ISIDORO BALY’s residential
18   wireless phone number (818- 419-8044) using an automated telephone dialing
19   system wherein they tried to pitch their paid radio service on the following dates
20   and times and using the following Caller ID (“CID”) information:
21         DATE                       TIME OF CALL             INCOMING # Length of call
22   1     January 11, 2015                       3:22 pm 818-280-4945 2 minute
23   2     January 13, 2015                       9:55 am 818-280-4945 1 minute
24   3     January 15, 2015                       9:08 am 818-280-4945 Missed call
25   4     January 15, 2015                       4:53 pm 818-280-4945 6 seconds
26   5     January 18, 2015                       3:17 pm 818-280-4945 6 seconds
27   6     January 19, 2015                      10:01 am 818-280-4945 5 seconds
28   7     February 13, 2015                      6:37 pm 818-477-4283 Missed call

                                                        -2-
     ________________________________________________________________________________________________________

                                                    Complaint
     Case 2:19-cv-00320-AB-GJS Document 1 Filed 01/15/19 Page 3 of 8 Page ID #:3




1    8     February 16, 2015                      2:32 pm 818-477-4283 37 seconds
2    9     February 17, 2015                      6:57 pm 818-477-4283 Missed call
3    10 February 18, 2015                         5:30 pm 818-477-4283 Missed call
4    11 February 19, 2015                         5:35 pm 818-477-4283 Missed call
5    12 February 20, 2015                         6:59 pm 818-477-4283 Missed call
6    13 February 23, 2015                         7:24 pm 818-477-4283 5 seconds
7    14 February 25, 2015                         1:26 pm 818-477-4283 6 seconds
8    15 February 26, 2015                         2:45 pm 818-477-4283 Missed call
9    16 February 26, 2015                         7:26 pm 818-477-4283 35 seconds
10
     17 March 19, 2015                            4:39 pm 818-477-4283 32 seconds
11
     18 March 20, 2015                          12:18 pm 818-477-4283 2 minutes
12

13           6.      Mr. Baly’s residential wireless phone has been listed on the federal
14   “Do Not Call” registry maintained by the Federal Trade Commission from in or
15   around 2013 to the present.
16           7.      While each of the calls complained of above used the Caller ID
17   number, they did not transmit Caller ID name information as required by law.
18   47 C.F.R. § 64.1601(e).
19           8.      Plaintiff alleges on information and belief that Plaintiff did not
20   discover who was making the calls until the January 15, 2015 calls wherein during
21   the second call the caller identified as being with Sirius immediately because
22   during the calls on the previous days the caller’s representative had obscured the
23   purpose of the call by saying they wanted to talk about car service which obscured
24   the real purpose of the calls.
25           9.      During each call after January 15, 2015 which Plaintiff answered the
26   caller identified as being with Sirius immediately and tried to make a sales pitch.
27           10.     Also during each call which Plaintiff answered there was the tell tale
28   pause between when he picked up the phone and greeted the caller and when the

                                                        -3-
     ________________________________________________________________________________________________________

                                                    Complaint
     Case 2:19-cv-00320-AB-GJS Document 1 Filed 01/15/19 Page 4 of 8 Page ID #:4




1    Sirius representative came on the line, which is the hallmark of a predictive dialer
2    system because it does not put the caller’s representative on the line until the
3    autodialing computer recognized that the call has been picked up by a live person
4    and this often takes a few seconds which is noticeably longer than human response
5    time when live people initiate a call.
6            11.     Since the calls above that Mr. Baly did not answer used the same
7    exact CID information as the calls he did answer and during those calls there was
8    the tell tale autodialer pause and then the representative self identified as being
9    with Sirius and began to make their sales pitch, Plaintiff pleads on information and
10   belief that Defendant made the missed calls using the same autodialer to try to sell
11   Defendant’s same paid radio service.
12

13                         Actual Harm & Willful and Knowing Conduct
14           12.     Mr. Baly has been harmed by the junk calls complained of herein by
15   the direct waste of his time during the calls themselves, the indirect waste of time
16   in having to break from other important tasks and spend time catching up after
17   these junk calls, the waste of telephone service which he and not Defendants must
18   pay for, the costs of having to pursue legal remedies, and in the aggravation these
19   illegal intrusions have caused.
20           13.     Mr. Baly has been harmed by the calls he did not answer by the direct
21   waste of his time in having to check the Caller ID while he was busy in meetings
22   or with other projects before declining the call, the indirect waste of time in having
23   to break from other important tasks and spend time catching up after these junk
24   calls, the waste of telephone service which he and not Defendants must pay for, the
25   costs of having to pursue legal remedies, and in the aggravation these illegal
26   intrusions have caused.
27           14.     Plaintiff alleges on information and belief that Defendants made the
28   calls described above intentionally, in the sense that the number called was the one

                                                        -4-
     ________________________________________________________________________________________________________

                                                    Complaint
     Case 2:19-cv-00320-AB-GJS Document 1 Filed 01/15/19 Page 5 of 8 Page ID #:5




1    they meant to call in pitching their services Plaintiff alleges on information and
2    belief that Defendants made the calls described above knowing that they were
3    made in contravention of the TCPA and other telemarketing laws and regulations.
4

5                                         Class Action Exclusion
6            15.     Plaintiff is aware Sirius settled somewhat similar claims in Hooker v.
7    Sirius XM Radio, Inc., Case No. 4:13-cv-0003 (E.D. Va.).
8            16.     Plaintiff timely mailed the requisite class exclusion or “opt-out” letter
9    bearing his full name, address, wireless phone number excluded, message
10   unequivocally requesting exclusion, and signature to the claims administrator on
11   September 22, 2016.
12

13                                   FIRST CAUSE OF ACTION
14                 [TCPA Violation – Autodialed Call To Cell – For All 20 Calls]
15
             17.     Plaintiff realleges paragraphs 1 through 4 above and incorporates
16
     them herein by reference.
17
             18.      Plaintiff is bringing this action pursuant to the provisions of the
18
     Telephone Consumer Protection Act of 1991 (47 U.S.C. §227 and 47 C.F.R.
19
     §64.1200 – “TCPA”).
20
             19.     Subdivision (b) (1) (A) (iii) of Section 227 of Title 47 of the United
21
     States Code makes it unlawful for any person to “Make any call (other than a call
22
     made for emergency purposes or made with the prior express consent of the called
23
     party) using any automatic telephone dialing system or an artificial or prerecorded
24
     voice...to any telephone number assigned to a paging service, specialized mobile
25
     radio service, or other radio common carrier service, or any service for which the
26
     called party is charged for the call.”
27

28



                                                        -5-
     ________________________________________________________________________________________________________

                                                    Complaint
     Case 2:19-cv-00320-AB-GJS Document 1 Filed 01/15/19 Page 6 of 8 Page ID #:6




1            20.     Defendants have been calling Plaintiff’s number assigned to a paging
2    service, using an automatic telephone dialing system or an artificial or prerecorded
3    voice, without Plaintiff’s express permission on at least 2 occasions during the
4    statutory period of the last 4 years, pursuant to 28 U.S.C. § 1658. These calls are
5    only the calls known to Plaintiff at this time and Plaintiff states on information and
6    belief, without yet having the aid of full discovery, that it is quite likely that
7    Defendant has made many more violative calls to Plaintiff’s number assigned to a
8    paging service. These calls were not made for any emergency purpose, nor were
9    these calls exempt under subdivision (c) of section 64.1200 of title 47 of the Code
10   of Federal Regulations.
11           21.     Subdivision (b)(3) of section 227 of title 47 of the United States Code
12   permits a private right of action in state court for violations of 47 U.S.C. §227 (b)
13   (1) (A) (iii). Plaintiff may recover $500.00 for each violation, or both. If the court
14   finds that defendants' violations were willful or knowing, it may, in its discretion,
15   award up to three times that amount.
16

17                                 SECOND CAUSE OF ACTION
18                    [TCPA Violation – Do Not Call List – For All 20 Calls]
19
               22. Plaintiff realleges all paragraphs above and incorporates them herein
20
     by reference.
21
               23. Plaintiff is bringing this action pursuant to the provisions of the
22
     Telephone Consumer Protection Act of 1991 (47 U.S.C. §227 and 47 C.F.R.
23
     §64.1200 – “TCPA”).
24
               24. Subdivision (c) (2) of Section 64.1200 of Title 47 of the Code of
25
     Federal Regulations makes it unlawful for any person to “initiate any telephone
26
     solicitation” to “A residential telephone subscriber who has registered his or her
27
     telephone number on the national do-not-call registry of persons who do not wish
28



                                                        -6-
     ________________________________________________________________________________________________________

                                                    Complaint
     Case 2:19-cv-00320-AB-GJS Document 1 Filed 01/15/19 Page 7 of 8 Page ID #:7




1    to receive telephone solicitations”.
2              25. At all times relevant to this complaint, Plaintiff had registered his
3    residential telephone number on the national do-not-call registry maintained by the
4    U.S. Government.
5              26. Defendants have called Plaintiff’s residential telephone line for
6    solicitation purposes during the statutory period of the last 4 years, pursuant to 28
7    U.S.C. § 1658. These calls are the only calls known to Plaintiff at this time and
8    Plaintiff states on information and belief, without yet having the aid of full
9    discovery, that it is quite likely that Defendant has made many more violative calls
10   to Plaintiff’s residential telephone line. These calls were not made in error, nor did
11   Defendant have express permission from Plaintiff to call, nor did Defendant have a
12   personal relationship with Plaintiff. 37 C.F.R. § 64.1200 (c) (i), (ii), & (iii).
13             27. Subdivision (c)(5) of section 227 of title 47 of the United States Code
14   permits a private right of action in state court for violations the national do-not-call
15   registry rules promulgated thereunder. Plaintiff may obtain relief in the form of
16   injunctive relief, or Plaintiff may recover $500.00 for each violation, or both. If
17   the court finds that defendants' violations were willful or knowing, it may, in its
18   discretion, award up to three times that amount.
19

20

21           WHEREFORE Plaintiff prays for judgment against defendants, and each of
22   them, as follows:
23

24   On the FIRST CAUSE OF ACTION:
25       1. For an award of $500.00 for each violation of 47 U.S.C § 227(b)(1)(a)(iii)
26           pursuant to 47 U.S.C. § 227(b)(3);
27     2.    For an award of $1,500.00 for each such violation found to have been
28           willful;

                                                        -7-
     ________________________________________________________________________________________________________

                                                    Complaint
     Case 2:19-cv-00320-AB-GJS Document 1 Filed 01/15/19 Page 8 of 8 Page ID #:8




1    On the SECOND CAUSE OF ACTION:
2          3.    For an award of $500.00 for each violation of 47 C.F.R. §64.1200(c)(2)
3                pursuant to 47 U.S.C. 227(c)(5);
4    On ALL CAUSES OF ACTION:
5          4.    For attorney’s fees pursuant to California Code of Civil Procedure §
6                1021.5.
7          5.    For costs of suit herein incurred; and
8          6.    For such further relief as the Court deems proper.
9

10   DATED: January 11, 2019                                 PRATO & REICHMAN, APC
11

12

13                                                           /s/Christopher J. Reichman, Esq.
14
                                                             By: Christopher J. Reichman, Esq.
                                                             Prato & Reichman, APC
15                                                           Attorneys for Plaintiff
16                                                           ISIDORO BALY
17

18

19

20

21

22

23

24

25

26

27

28



                                                        -8-
     ________________________________________________________________________________________________________

                                                    Complaint
